AllianceBernstein International Growth Fund, Inc.Exhibit 77C 811-08426 77CMatters submitted to a vote of security holders RESULTS OF SHAREHOLDERS MEETING (unaudited) The Annual Meeting of Stockholders of the AllianceBernstein International Growth Fund, Inc. (the “Fund”) was held on November 5, 2010 and adjourned until December 16, 2010 and January 5, 2011.At the December 16, 2010 Meeting, with respect to the first item of business, the election of Directors, the required number of outstanding shares were voted in favor of the proposal, and the proposal was approved.At the January 5, 2011 Meeting, with respect to the fourth item of business, to amend and restate the charter of the Fund and with respect to the fifth item of business, changes to the fundamental policy regarding commodities, an insufficient number of required outstanding shares were voted in favor of each proposal and, therefore each proposal was not approved.A description of each proposal and number of shares voted at the Meetings are as follows (the proposal numbers shown below correspond to the proposal numbers in the Fund’s proxy statement): Proposal 1. The election of the Directors, each such Director to serve a term of an indefinite duration and until his or her successor is duly elected and qualifies. Voted For Withheld Authority John H. Dobkin Michael J. Downey William H. Foulk, Jr. D. James Guzy Nancy P. Jacklin Robert M. Keith Garry L. Moody Marshall C. Turner Earl D. Weiner Proposal 4. The Amendment and Restatement of the Charter. Voted For Voted Against Abstained Non-Broker Votes Proposal 5. The Amendment of the Fund’s fundamental policy regarding commodities. Voted For Voted Against Abstained Non-Broker Votes
